DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending.
Claims 14-22 are new.
Claims 6-7 and 12-13 are withdrawn as being directed to a non-elected invention, the election having been made on 6/3/2020.
Claims 1-5, 8-11, and 14-22 have been examined.

Priority
This application claims foreign priority of INDIA 201921043355 filed on 10/24/2019.

Withdrawn Rejection
The rejection of claims 1-5 and 8-11 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Patel et al. (US 2013/0303464 Al, cited in IDS 3/10/2020) is withdrawn because the amendment by adding the limitation of lactic acid in claim 1 overcomes the rejection.

Response to Affidavit/Declaration
The affidavid under 37 CFR 1.132 filed 2/19/2021 is insufficient to overcome the rejection of claims based upon Patel et al. (US 2013/0303464 Al, cited in IDS 3/10/2020) in view 



New Ground of Objection and Rejection
Claim Objection
Claim 1 is objected to because of the following informalities:  the compound formula I is illegible shown as follows.  Appropriate correction is required.

    PNG
    media_image1.png
    309
    1179
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 8-11, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2013/0303464 Al, cited in IDS 3/10/2020) in view of Bhowmick et al. (US 2003/0216302 A1) and evidenced by Joshi et al. (US 2021/0121517 A1).
Claim 1 is drawn to a parenteral dosage form of aqueous solution comprising:
Cetrorelix or a pharmaceutically acceptable salt thereof,
Lactic acid to adjust the pH of the solution to pH 3.5 to 5,
An osmotic agent,
Water;
wherein after 6 months of storage at 25°C and 60% relative humidity, the solution contains an amount of Impurity A, a decapeptide of Formula I, which is 1 % w/v of Cetrorelix base or less.

    PNG
    media_image2.png
    357
    1047
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    813
    media_image3.png
    Greyscale
Patel et al. teach a stable ready-to-use aqueous Cetrorelix comprising 0.25 mg/ml or more Cetrorelix at pH between 2.5 to 5 [0022-0023], reading on limitation (i). Patel et al. teach the aqueous Cetrorelix composition comprising osmotic agent of mannitol [0060-step d] and water for injection [0060-step e], reading on limitations (iii) and (iv). Patel et al. further teach the aqueous Cetrorelix composition is stable at 2-8ºC and 25°C/60% relative humidity for at least 6 months as follows [0057] showing single maximum impurity of 1.0 at 25°C/60% relative humidity and total impurity of 1.59 at pH less than 3.1.
Patel et al. do not explicitly teach the synthetic peptide of Cetrorelix composition further comprising a buffering agent of lactic acid to adjust pH of the stable aqueous solution. 
Bhowmick et al. teach a stable aqueous composition comprising a synthetic peptide of desmopressin and a buffering agent (Abstract). Bhowmick et al. teach the buffering agent can be pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art. Bhowmick et al. teach the buffering agent is one or more organic acids including lactic acid [0014]. Because 
    PNG
    media_image4.png
    336
    908
    media_image4.png
    Greyscale
Thus, when Patel’s stable Cetrorelix aqueous composition is optimized to pH 3.5-5 by Bhowmick’s buffering agent of lactic acid, the impurity of compound A in the Cetrorelix aqueous composition would be less than 1%, reading on the limitation (ii). 
With respect to claim 2, Patel et al. teach the concentration of Cetrorelix or its pharmaceutically acceptable salt is in an amount of 0.25 mg/ml [0022-0023, claim l].
With respect to claim 3, Patel et al. teach osmolality of the solution in the range of 290 to 330 mOsm/Kg [0038, claim 6].
With respect to claims 4-5, Patel et al. teach the ready-to-inject sterile, stable aqueous solution is present in a prefilled syringe [0045-0046].
With respect to claims 8-10, Patel et al. teach the pharmaceutical preparation is kept for 
With respect to claim 11, Patel et al. further teach the preferred mode of parenteral administration is subcutaneous administration [0026].
With respect to claim 14, Patel et al. teach the composition comprising osmotic agent of mannitol [0060-step d].
With respect to claim 15, Patel et al. show Cetrorelix composition comprising 45.54 mg/ml of mannitol, reading on the limitation about 50 mg/ml.
With respect to claims 16-19, Patel et al. teach a stable ready-to-use aqueous Cetrorelix comprising 0.25 mg/ml or more Cetrorelix at pH between 2.5 to 5 [0022-0023]. Joshi et al. (US 2021/0121517 A1) is recited as evidence to demonstrate the impurity of compound A is less than 1% at pH 3.5-5 after 6 months of storage shown as follows (Table 4).

    PNG
    media_image4.png
    336
    908
    media_image4.png
    Greyscale
With respect to claim 20, Although Patel et al. do not explicitly teach the impurity A ≤ 0.5% w/v in the aqueous Cetrorelix composition at pH 3.5~5, Joshi et al. (US 2021/0121517 A1) is recited as evidence to demonstrate the impurity of compound A is less than 0.5% at pH 3.5-5 after 6 months of storage shown above (Table 4).
With respect to claims 21-22, Patel et al. teach the stable ready-to-use aqueous Cetrorelix acetate [0035, claim 9].
One of ordinary skill in the art before the effective filing date to combine Patel’s ready-to-use aqueous Cetrorelix aqueous composition with Bhowmick’s lactic acid because Bhowmick et al. teach the use of an organic acid as a pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art and further suggest the buffering agent is lactic acid [0014]. The combination would have reasonable expectation of success because both references teach a stable aqueous peptide composition for injection.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2013/0303464 Al, cited in IDS 3/10/2020) in view of Bhowmick et al. (US 2003/0216302 A1) and evidenced by Joshi et al. (US 2021/0121517 A1) as applied to claims 1-5, 8-11, 14-22, and further in view of Cetrotide package insert (EMD Serono, Inc., 2008).
Claim 15 is directed to the solution comprising mannitol from about 50 to about 58.0 mg/ml.
Patel et al. in view of Bhowmick et al. and evidenced by Joshi et al. teach a stable aqueous solution of Cetrorelix comprising mannitol as applied to claims 1-5, 8-11, and 14-22 described above.
Patel et al. in view of Bhowmick et al. and evidenced by Joshi et al. do not explicitly teach the amount of mannitol above 50 mg/ml.
Cetrotide package insert teaches Cetrorelix acetate at 0.25 mg/ml per vial and 54.80 mg mannitol for subcutaneous injection (p1, last para). Because Cetrotide package insert teaches the 
One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Patel et al. in view of Bhowmick et al. and evidenced by Joshi et al.) with Cetrotide package insert because Patel et al. in view of Bhowmick et al. and evidenced by Joshi et al. teach a stable aqueous solution of 0.25 mg/ml Cetrorelix acetate comprising mannitol for subcutaneous injection (Patel et al. [0022-0023, 0026, 0060]), and Cetrotide package insert teaches Cetrorelix acetate at 0.25 mg/ml per vial comprising 54.80 mg mannitol for subcutaneous injection (p1, last para).  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
19-July-2021



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658